Foote, C.
The defendant, Harry Williams, was convicted upon an information for robbery. From the judgment rendered in the premises, and an order refusing a new trial, he appeals.
The ground apparently relied on for a reversal of the judgment and order is, that the defendant was committed for trial after a preliminary examination before M. T. Owen, assuming to act as a committing magistrate by virtue of his being a judge of the police court in and for the city of Los Angeles, at a time when there were two justices of the peace or magistrates in and for said city who had jurisdiction to act in the premises, which it is claimed the police judge had not; that consequently the court erred in denying the defendant’s motion to set aside the information based on the claim *617that he had never been legally committed by a magistrate.
The record does not show by any evidence whatever that M. T. Owen, claiming to be such police judge, ever committed the defendant for trial. We must presume, in the absence of anything showing the contrary, in favor of the action of the court below, that some duly qualified magistrate had, previous to the trial in the superior court, properly committed the defendant for such trial, hut who he was does not appear, for it will not be taken for granted that the facts set up in the defendant’s motion are true, without any proof as to the matter.
It follows, therefore, that the judgment and order should he affirmed, and we so advise.
Belcher, C. C., and Gibson, C., concurred.
The Court.—For the reasons given in the foregoing opinion, the judgment and order are affirmed.